Name: Commission Regulation (EC) No 2105/2001 of 26 October 2001 amending Regulation (EC) No 1093/2001 as regards hemp imports
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  agricultural policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32001R2105Commission Regulation (EC) No 2105/2001 of 26 October 2001 amending Regulation (EC) No 1093/2001 as regards hemp imports Official Journal L 283 , 27/10/2001 P. 0011 - 0011Commission Regulation (EC) No 2105/2001of 26 October 2001amending Regulation (EC) No 1093/2001 as regards hemp importsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre(1), and in particular Articles 9 and 14 thereof,Whereas:(1) New rules relating to hemp imports are laid down in Commission Regulation (EC) No 1093/2001(2), amending Regulation (EC) No 245/2001(3) laying down detailed rules for the application of Regulation (EC) No 1673/2000. Article 2 of Regulation (EC) No 1093/2001 stipulates that those rules must apply from 1 November 2001.(2) The creation of national measures corresponding to the new rules on hemp imports requires major national legislative, administrative and practical changes. As a result, some Member States may not be able to guarantee application of the new rules on the envisaged date, 1 November 2001. The Member States should be granted sufficient extra time to ensure that the rules enter into force at the same time and in the same way, so a new date of 1 May 2002 should be set for application of the new rules. As a consequence, the control measures in force prior to the former date must continue in application until 30 April 2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres,HAS ADOPTED THIS REGULATION:Article 1In Article 2 of Regulation (EC) No 1093/2001, the date "1 November 2001" is replaced by "1 May 2002" and the date "31 October 2001" is replaced by "30 April 2002".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 193, 29.7.2000, p. 16.(2) OJ L 150, 6.6.2001, p. 17.(3) OJ L 35, 6.2.2001, p. 18.